Citation Nr: 0612688	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-01 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from June 1976 to 
May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO 
continued a previous denial of service connection for a 
mental disorder.  

Following receipt of notification of the August 2002 
determination, the veteran perfected a timely appeal with 
respect to the continued denial of his service connection 
claim.  Thereafter, in July 2004, the Board determined that 
new and material evidence sufficient to reopen the previously 
denied claim for service connection for a psychiatric 
disability had, in fact, been received.  As such, the Board 
granted the issue of whether new and material evidence had 
been received sufficient to reopen a claim for service 
connection for a psychiatric disorder.  Also, the Board 
remanded the de novo claim for service connection for a 
psychiatric disability for due process requirements and 
further evidentiary development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

After completing the actions set forth in the Board's July 
2004 Remand, the RO, re-adjudicated the veteran's claim in 
November 2005.  At that time, the RO determined that the 
evidence of record did not support the grant of service 
connection for a psychiatric disorder.  Thus, the RO denied 
the veteran's service connection claim and, in January 2006, 
returned his case to the Board for further appellate review 
of this issue on appeal.  


FINDING OF FACT

The veteran did not exhibit a psychiatric disorder in service 
or schizophrenia within one year after discharge from service 
and, in fact, does not currently have a psychiatric 
disability that is associated with his active duty.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
service, and schizophrenia may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, a May 2005 letter informed the veteran 
of the type of evidence necessary to support the service 
connection issue on appeal.  This document also notified the 
veteran that the RO would make reasonable efforts to help him 
obtain necessary evidence with regard to his service 
connection claim but that he must provide enough information 
so that the agency could request the relevant records.  The 
letter also informed the veteran of her opportunity to submit 
"any other evidence or information that . . . [he thought 
would] support . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) and the effective date of 
the disability (element #5).  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506.  However, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision of his service connection claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As will 
be discussed below, the Board finds that the evidence of 
record does not support grant of service connection for a 
psychiatric disorder.  In light of the denial of this service 
connection issue, no rating of disability, or effective date 
of the disability, will be assigned.  Thus, there can be no 
possibility of any prejudice to the veteran.  

The Court has held that VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini II.  
See also VAOPGCPREC 7-2004 (July 16, 2004).  In the present 
case, the May 2005 letter was furnished to the veteran after 
the agency's initial denial of the new and material issue in 
August 2002.  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Importantly, the claimant has the right to 
VCAA content complying notice and proper subsequent VA 
process, and this notification requirement has been done, as 
discussed above.  Although the notice provided to the veteran 
in May 2005 was not given prior to the first adjudication of 
the new and material issue (which served as the basis for the 
current appeal), the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated in November 2005.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his service 
connection claim and to respond to VA notices.  Therefore, 
the Board finds that to decide this issue at this time would 
not be prejudicial to the veteran.  Neither the veteran nor 
his representative has argued otherwise.  See VAOPGCPREC 
7-2004 (July 16, 2004).  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  In this regard, the Board 
acknowledges that, following the issuance of the supplemental 
statement of the case (SSOC) in November 2005, additional 
service, and post-service, medical records were received and 
associated with the veteran's claims folder.  The additional 
VA medical records which were received reflect only recent 
treatment, and evaluation, for schizophrenia.  Significantly, 
these additional VA records are dated prior to the VA mental 
disorders examination conducted in November 2004 in which the 
examiner specifically found that the veteran's symptoms are 
not the result of a diagnosed psychiatric disability but are, 
instead, associated with alcohol and cocaine dependence.  As 
such, the additional VA medical records provide evidence 
which is consistent with pertinent records that are already 
contained in the claims folder and that were previously 
considered.  Moreover, of the two service medical records 
which were received after the November 2005 SSOC, one is a 
duplicate of an in-service report already associated with the 
veteran's claims folder and previously considered in his 
claim.  The second additional service medical record received 
after the November 2005 SSOC provides evidence of in-service 
treatment for psychiatric symptoms that is consistent with 
evidence already of record and previously considered in the 
veteran's service connection claim.  Thus, the Board finds 
that the additional VA, and service, medical records received 
after the issuance of the last SSOC in November 2005 are not 
relevant to the claim for service connection for a 
psychiatric disorder which is currently on appeal.  A remand 
to accord the RO, through the Appeals Management Center 
(AMC), an opportunity to re-adjudicate this service 
connection claim in light of the additional evidence received 
since the November 2005 SSOC and to issue another SSOC upon 
any further denial of this claim is, therefore, not required.  
38 C.F.R. § 19.31(b)(1) (2005) (which stipulates that the 
agency of original jurisdiction (AOJ) will furnish the 
appellant and his or her representative, if any, with an SSOC 
if the AOJ receives additional pertinent evidence after an 
SOC or the most recent SSOC has been issued and before the 
appeal is certified to the Board and the appellate record is 
transferred to the Board).  

Additionally, all relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  Further, the veteran has been 
accorded a pertinent VA examination.  In this regard, the 
Board acknowledges that, in a January 2006 statement, the 
veteran requested a new psychiatric examination.  
Importantly, however, the VA psychiatric examination 
conducted in November 2004 included the examiner's review of 
the claims folder and medical records as well as a thorough 
interview with the veteran.  As such, the Board concludes 
that a remand to accord the veteran another VA mental 
disorders examination is not necessary.  38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in the development of his 
service connection claim.  The Board will proceed, therefore, 
to adjudicate the issue of entitlement to service connection 
for a psychiatric disorder based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
a psychosis, may also be established on a presumptive basis 
by showing that the disorder manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Throughout the current appeal, the veteran has consistently 
asserted that he has a psychiatric disorder which had its 
earliest manifestations during his active military duty.  
See, e.g., October 2003 hearing transcript (T.) at 3-8.  The 
veteran claims that, during service, he became very 
depressed, began hearing voices, and exhibited behavioral 
problems .  T. at 4-5.  Although he attempted suicide by 
turning on gas and taking an overdose of pills, he was 
discovered and admitted to a hospital.  T. at 4.  The veteran 
also reports that his current psychiatric symptomatology 
includes depression, auditory and visual hallucinations, and 
an inability to maintain employment.  T. at 8.  

A July 1980 service medical record indicates that the veteran 
first began experiencing difficulties in mid-June 1980 as a 
result of severe marital discord and subsequent separation.  
He described a "nervous breakdown" that had precipitated 
the hospitalization.  Upon evaluation in July 1980, the 
veteran exhibited a highly anxious mood with an appropriate 
affect and no overt evidence of psychotic manifestation.  

In December 1986, the veteran was hospitalized for 
approximately one week for alcohol evaluation.  At admission, 
the veteran was "unable . . . [to] quantify the amount of 
drinks per day, but [stated that his intake was] possibly 
about a six-pack of beer a day with more on [the] weekends."  
A mental status evaluation completed at admission was 
essentially negative.  Upon discharge, the treating physician 
diagnosed, on Axis I, alcohol abuse (episodic versus 
dependency).  This doctor noted that the veteran's 
significant denial of the extent of his alcohol intake 
"makes [an] accurate assessment of his alcohol problem 
difficult."  

Approximately three weeks later in December 1986, the veteran 
was hospitalized for detoxification and alcohol 
rehabilitation.  According to the report of this 
hospitalization, the veteran "was in denial and was 
minimizing information."  He specifically denied illicit 
drug abuse.  Final diagnosis upon discharge was defined as 
continuous alcohol dependence.  

At the separation examination conducted in March 1987, the 
veteran reported having previously experienced, or 
experiencing at that time, nervous trouble.  The report of 
this evaluation includes a notation that the veteran was 
pending separation due to alcohol rehabilitation treatment 
failure.  Approximately one week later in March 1987, the 
veteran underwent a mental status evaluation which 
demonstrated normal behavior, full alertness, full 
orientation, an unremarkable mood or affect, clear thinking 
process, a normal thought content, and good memory.  

In May 1987, the veteran was discharged from active military 
duty.  Early post-service VA medical records dated between 
August 1988 and December 1989 reflect inpatient and 
outpatient treatment for continuous alcohol and cocaine 
dependence.  Also, in January 1991, the veteran was 
hospitalized for one week for treatment for alcohol and 
cocaine dependency.  

Thereafter, in May 1994, the veteran underwent a private 
mental status evaluation.  Following the mental status 
examination which was positive for auditory hallucinations 
and substance abuse withdrawal symptoms (including anxiety, a 
depressed mood, and irritability), the examiner provided 
Axis I impressions of cocaine and alcohol dependence as well 
as organic hallucinations.  In addition, the examiner 
recommended ruling out a depressive disorder.  

Additional VA and private medical records dated between June 
1996 and April 2004 reflect treatment for complaints of 
auditory hallucinations as well as poor insight and judgment.  
During that time period, these symptoms were associated with 
continuous alcohol and cocaine dependence, substance-induced 
psychosis, chronic schizoprehenia, a psychotic disorder not 
otherwise specified, and manic depression.  

Most recently, in November 2004, the veteran underwent a VA 
psychiatric examination.  At that time, the veteran described 
hallucinations, paranoia, and periods of a depressed mood and 
decreased energy but denied any ideas of reference, 
concentration difficulties, appetite problems, or any 
suicidal thoughts in the past year.  Upon review of the 
veteran's claims folder and medical records, the examiner 
discussed the veteran's psychiatric history which included a 
long history of rehabilitation and detoxification for alcohol 
and cocaine dependence.  The examiner referenced two 
hospitalizations in particular in which the veteran was 
hospitalized for psychotic symptoms and suicidal ideation 
after he had used cocaine and alcohol.  The examiner 
explained that those hospitalization reports indicated that 
the veteran's psychosis "cleared quickly" with sobriety and 
medication.  

A mental status evaluation completed at the November 2004 VA 
examination demonstrated a "tormented" mood, visual and 
auditory hallucinations, and vague paranoia but also 
orientation, alertness, cooperative and appropriate 
appearance and behavior, normal rate and amount of speech, 
fair language, full-range of affect, linear (and not 
distracted) thought process and association, no suicidal or 
violent ideation, fair insight and judgment, as well as a 
good fund of knowledge.  Multiple urine drug screens 
completed September 1997 and January 2004 were positive for 
cocaine.  

Thereafter, the examiner diagnosed, on Axis I, active alcohol 
dependence, cocaine dependence which was in early full 
remission, substance-induced mood disorder by history, and 
substance-induced psychotic disorder by history.  The 
examiner concluded that the veteran's "current behavior is 
not consistent with the level of psychosis [that] he reports 
that he is currently experiencing" and that "[h]is 
presentation is not consistent with someone who is acutely 
psychotic."  In particular, the examiner explained that, 
although the veteran reported experiencing active 
hallucinations, he was actually calm and linear during the 
entire interview and exhibited appropriate (and not 
disorganized) affect and behavior as well as no thought 
disorder.  The examiner also noted that, despite the 
veteran's report of seeing "demons" and hearing voices 
since childhood, there is no notation of any psychotic 
behavior in his service medical records; that only 
drug-related, and marital, problems were noted during 
service; and that psychotic symptoms do not appear in the 
veteran's record until 1998.  Based on these findings, the 
examiner concluded that "[t]here is evidence of exaggeration 
of symptoms in his [the veteran's] medical records and [that] 
his current presentation is consistent with that [such 
exaggeration]."  In addressing the fact that earlier medical 
records had included diagnoses of paranoid schizoprehenia, 
the examiner who had conducted the November 2004 VA 
examination explained that those prior evaluations "do not 
appear to have taken into account [the] objective evidence . 
. . [necessary for a finding of] the presence of a psychotic 
disorder."  

Consequently, the Board finds that the medical evidence of 
record does not establish a diagnosis of a psychiatric 
disorder which is associated with the veteran's active 
military duty.  Although the veteran has previously received 
diagnoses of chronic schizoprehenia, a psychotic disorder not 
otherwise specified, and manic depression, he has also 
received diagnoses of continuous alcohol and cocaine 
dependence as well as substance-induced psychosis.  Further, 
pertinent symptoms, including suicidal ideation, which the 
veteran experienced after he had used cocaine and alcohol, 
were found to have "cleared quickly" with sobriety and 
medication.  Significantly, the most recent medical evidence 
of record includes a specific finding from an examining 
physician that the veteran's symptoms are associated with his 
long history of alcohol and cocaine abuse rather than to any 
psychosis.  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disability, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


